Antoinette Varela, CSR
                                                                    FILED IN
                          County Court at Law No. 5
                                                             5th COURT OF APPEALS
                      2100 Bloomdale Road, Suite 20382            DALLAS, TEXAS
                              McKinney, TX     75071         12/31/2014 9:01:08 AM
                              Phone: 972.548.3854
                                                                    LISA MATZ
                                Fax:   972.548.3855                   Clerk
                          Email:   avarela@co.collin.tx.us




December 30, 2014


Sent via electronically


Lisa Matz, Clerk of the Court
Fifth Court of Appeals
600 Commerce Street
2nd Floor
Dallas, TX   75202


Re: Trial Court Cause Number 005-84640-2013, Court of Appeals Cause
Number 05-14-01568-CR, State of Texas v. Robert Alan Nourse

Ms. Matz,


The Reporter's Record for the above-entitled and -numbered case on appeal
is due December 31, 2014. As of today's date financial arrangements have
not been satisfied.


Thank you for your time in advance.

Sincerely,
Antoinette Varela, CSR 7590